Citation Nr: 0122513	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-02 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1972.  In November 2000, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied the benefits sought, 
and the veteran thereafter appealed its decision.  


FINDINGS OF FACT

1.  Service connection is in effect for an above the right 
knee amputation disability and for a left knee arthritis 
disability.  They are rated as 60 and 40 percent disabling, 
respectively, and the veteran has been awarded a total 
disability rating based upon individual unemployability due 
to these service-connected disabilities.  

2.  With resolution of reasonable doubt in the veteran's 
favor, the evidence shows that his service-connected 
disabilities have resulted in a combination of loss of the 
right and impairment of the left lower extremity such that 
locomotion is precluded without the aid of a left knee brace, 
crutches, a cane, or a wheelchair. 

3.  In light of the fact that a specially adapted housing 
grant is warranted, a special home adaptation grant is 
precluded.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement for a specially adapted 
housing grant have been met.  38 U.S.C.A. §§ 2101, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.809 (2001).

2.  The criteria for entitlement for special home adaptation 
grant are not met.  38 U.S.C.A. § 2101 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.809a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the RO rating 
decision, and that he has been provided a statement of the 
case informing him of the evidence necessary to substantiate 
his claim and of the criteria needed to be satisfied.  The 
Board concludes that the discussions in the rating decision 
and statement of the case informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  VA has made reasonable attempts to obtain 
all necessary evidence.  The veteran himself has had 
submitted some of that pertinent evidence through his 
representative.  All pertinent identified existing obtainable 
evidence which is necessary for a fair and impartial 
determination of the claim appears to be of record, and he 
has been advised as recently as July 2001 that he has the 
right to submit additional evidence.  There are of record 
service, VA, and private medical records relating to his 
claim as well as a lay statement from the veteran.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.

Together, the evidence is adequate for rating purposes and 
provides sufficient information to enable VA adjudicators to 
rate the veteran's claim fairly and impartially.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Factual background

Service connection is in effect for an above the right knee 
amputation disability and for a left knee arthritis 
disability, rated as 60 and 40 percent disabling, 
respectively, and the veteran has been awarded a total 
disability rating based upon individual unemployability due 
to these service-connected disabilities.  

An August 1997 VA examination report indicates that the 
veteran had a history of bilateral knee surgery.  He 
complained that his right knee would pop out, and he reported 
that he wore a knee brace on each knee from morning until 
night.  Clinically, he had two well-worn hinge braces.  While 
using them, his gait was antalgic, with limping particularly 
over the right knee.  With the braces removed, his gait was 
worse.  The left knee was stable to anteroposterior and 
lateral stresses.  Neither knee could be bent well enough to 
do a McMurray's test.  X-rays of the left knee revealed mild 
to moderate osteoarthritis.  The diagnoses included left knee 
chondromalacia patella and osteoarthritis, with limitation of 
motion.  

On VA examination in May 1999, the veteran limped on both 
legs using a cane.  He could not hop on either foot, nor 
could he heel and toe walk, nor could he squat and rise.  He 
was able to mount the examining table.  Furthermore, he could 
rise from the supine to the sitting position, and he could 
move about the examining room.  The left knee had well healed 
surgical scars, tenderness, pain on motion, and crepitus.  
The impression was severe degenerative joint disease of the 
left knee.  

The veteran had a right above the knee amputation at a 
private hospital in April 2000, due to complications 
following a right knee total arthroplasty procedure. 

In a February 2001 VA Form 9, the veteran asserted, in 
response to the RO's denial of the benefits in question, that 
he has a loss of his right leg above the knee, and that he 
has to wear a brace on his left leg.  He further stated that 
he also uses a cane, crutches, and a wheelchair on a daily 
basis.

Pertinent law and regulations

Applicable law provides that specially adapted housing is 
available to a veteran who has permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.809 (2001).  The phrase 
"preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d) 
(2001).

If a veteran is not entitled to a specially adapted housing 
grant, he can qualify for a necessary special home adaptation 
grant if he has compensation based on permanent and total 
service-connected disability which (1) is due to blindness in 
both eyes with 5/200 visual acuity or less; or (2) includes 
the anatomical loss or loss of use of both hands.

The requirement that a veteran must be entitled to 
compensation for total service-connected disability is 
satisfied if the veteran is entitled to a total disability 
rating based upon individual unemployability due to service-
connected disabilities.  VAOPGCPREC 94-90 (Sept. 25, 1990).

Analysis

The evidence indicates that between August 1997 and May 1999, 
the veteran's left knee disability progressed from a case of 
mild or moderate degenerative joint disease to a case of 
severe degenerative joint disease.  During this time, his 
gait was antalgic, more so on the right.  Then in April 2000, 
he ended up having a right above the knee amputation 
following complications of a right knee total arthroplasty 
procedure.

The veteran indicated in August 1997 that he used a left knee 
brace all the time, and this assertion is credible in light 
of the observation of the physician who examined him at the 
time, to the effect that the veteran had well-worn knee 
braces.  

Since the veteran's left knee disability worsened between 
August 1997 and May 1999, and now that the veteran has had an 
above the knee amputation on the right, it is entirely 
credible that, as he asserted in February 2001, he has to 
wear a brace for his left knee, and that he also uses a cane, 
crutches, and a wheelchair on a daily basis.  The Board notes 
that the veteran is competent to make these kinds of 
assertions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
In addition, the RO did not examine the veteran after he made 
the assertions he made in February 2001, so there is no 
evidence refuting them.

In essence, resolving reasonable doubt in the veteran's 
favor, the evidence is to the effect that the veteran has 
lost his right lower extremity at an above the knee level, 
and organic disease which so affects the functions of balance 
or propulsion to preclude locomotion without the aid of 
braces crutches, canes or a wheelchair.  The persuasive 
evidence shows that these disabilities in combination are of 
such severity that locomotion is precluded without the aid of 
a knee brace, crutches, a cane, and a wheelchair.  As such, 
the claim for specially adapted housing will be granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As the Board is allowing a specially adapted housing grant, 
entitlement to a special home adaptation grant is precluded.  
38 C.F.R. § 3.809a(a).  As such, that benefit remains denied. 


ORDER

Subject to the criteria governing awards of monetary 
benefits, entitlement to a specially adapted housing grant is 
allowed.

Entitlement to a special home adaptation grant is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

